Citation Nr: 0633089	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-03 353	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.	Entitlement to service connection for residuals of a 
head injury, to include neck, right shoulder, and right 
arm disabilities with manifestations of shaking.

2.	Entitlement to an increased rating for a low back 
disability, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1972 to February 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2002 rating action that denied service connection 
for residuals of a head injury, to include neck, right 
shoulder, and right arm disabilities with manifestations of 
shaking, and a rating in excess of 10% for a low back 
disability.

In May 2005, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of the hearing is of record.

By decision of July 2005, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

In October 2006, the undersigned VLJ granted a motion to 
advance this appeal on the Board's docket pursuant to the 
provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

For reasons expressed below, the issues on appeal are again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

A Remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

In June 2005, the Board remanded this case to the RO to 
arrange for the veteran to undergo VA examination to obtain 
specific clinical findings necessary to adjudicate the claims 
on appeal.  Appellate review discloses that all of the 
previously requested action has not been accomplished, and 
that the evidence currently of record is insufficient to 
fairly adjudicate the claims on appeal.  

Although the veteran underwent VA examination in August 2005, 
the examiner failed to render the requested medical opinion 
as to whether the veteran's neck, right shoulder, and right 
arm disabilities were related to his service-connected low 
back disability.  The Board points out that the claim for 
service connection for residuals of a head injury, to include 
neck, right shoulder, and right arm disabilities with 
manifestations of shaking, includes consideration of whether 
such disability is proximately due to or the result of the 
veteran's service-connected low back disability, and such a 
finding is thus needed to resolve the claim for service 
connection.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability).  

Appellate review also indicates that the August 2005 VA 
examiner failed to render the requested assessment of the 
frequency and duration of attacks of lumbar degenerative disc 
disease (DDD) and degenerative joint disease (DJD), to 
specifically include an assessment of any incapacitating 
episodes of DDD necessitating bed rest prescribed by a 
physician during a 12-month period.  

As there is no medical evidence or opinion that addresses 
these questions, the Board finds that these matters must be 
remanded to the RO to obtain supplemental statements from the 
same VA examiner, if available, to resolve the secondary 
service connection and increased rating issues on appeal.  
The Board emphasizes that only additional statements based on 
the current evidence of record are sought, not an additional 
examination of the veteran, unless such new examination is 
unavoidable.

If another examination of the veteran is needed, he is hereby 
advised that failure to report for such scheduled 
examination, without good cause, may result in denial of the 
claim for service connection, and shall result in denial of 
the claim for an increased rating.  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for any scheduled examination, the RO should obtain 
and associate with the claims file a copy of any notice of 
the examination sent to him by the pertinent VA medical 
facility.    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal. The RO's notice letter to the veteran should explain 
that he has a full 1-year period for response.  See 38 
U.S.C.A § 5103(b) (1); but see 38 U.S.C.A. § 5103(b (3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year notice period).  The RO should also ensure that its 
notice to the appellant meets the requirements of the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2005), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 .  This should include obtaining copies of 
all records of his medical treatment for a low back 
disability from 2003 to the present time by Todd E. Handel, 
M.D., 100 Butler Drive, Providence, Rhode Island 02906.

Appellate review also discloses that the RO failed to 
adjudicate, as requested in the July 2005 Remand, the matter 
of whether the veteran's service-connected low back 
disability was properly characterized as a lumbar sprain, or 
whether it should be re-characterized to include the lumbar 
DDD and DJD found on August 2005 VA examination. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  This should include obtaining 
copies of all records of his medical 
treatment for a low back disability from 
2003 to the present time by Todd E. 
Handel, M.D., 100 Butler Drive, 
Providence, Rhode Island 02906.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full 1-year period to respond 
(although the VA may decide the claim 
within the 1-year period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  Thereafter, the RO should return the 
claims folder to Nadine Blanchett, N.P., 
at the VA Medical Center in Providence, 
Rhode Island for supplemental opinions 
pertaining to her examination of the 
veteran on August 15, 2005.  Miss 
Blanchett should review the claims file 
and render an opinion, consistent with 
her prior findings and sound medical 
principles, as to whether it is at least 
as likely as not that the veteran's 
cervical spine DDD and right shoulder and 
elbow DJD were caused or are aggravated 
by his service-connected low back 
disability. If aggravation of any 
nonservice-connected cervical spine or 
right shoulder or elbow disability by the 
service-connected low back disability is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.    

With respect to the assessment of the 
frequency and duration of attacks of 
lumbar DDD and DJD, Miss Blanchett should 
render an opinion for the record as to 
whether any lumbar DDD is manifested by 
incapacitating episodes having a total 
duration of at least (a) 1 week but less 
than 2 weeks during any        12-month 
period; (b) 2 weeks but less than 4 weeks 
during any 12-month period; (c) 4 weeks 
but less than   6 weeks during any 12-
month period; or (d) 6 weeks during any 
12-month period.  (The examiner should 
note that an "incapacitating episode" 
is defined for VA rating purposes as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest and treatment 
prescribed by a physician.)  

The examiner should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

If Miss Blanchett is unavailable, or is 
unable to render the requested 
supplemental opinions without examining 
the veteran, the RO should arrange for 
the veteran to undergo such examination.  
If the examination is conducted by any 
examiner other than Miss Blanchett, the 
entire claims file (to include a complete 
copy of this REMAND) must be made 
available to a physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The RO should request the 
physician to respond to all questions 
posed in the Board's July 2005 Remand, as 
well as in this Remand (as indicated 
above), and provide a complete rationale 
for the conclusions reached in a printed 
(typewritten) report.  

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notices of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  This should 
specifically include adjudication of the 
matter of whether the veteran's service-
connected low back disability is properly 
characterized as a lumbar sprain, or 
whether it should be re-characterized to 
include the lumbar DDD and DJD found on 
August 2005 VA examination.         
 
7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


